Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The applicant has argued in the arguments filed 5/10/21 “Cannon determines whether there is charging current, rather than determining whether the charging current is greater than or equal to a preset current threshold…rather than determining within the preset period the charging current is greater than or equal to the preset current threshold…”. The examiner respectfully disagrees.
The applicant’s argument seems to be based upon an arbitrary “preset current threshold”. One having ordinary skill in the art understands that all measurement devices, including the “charge detector” (120, 122) of Cannon and the “OCV monitor” of Matsumura, have a certain scope of values by which it can detect what is meant to be measured. This range usually has a lower range, e.g. 1milliAmp (mA), and a higher range, e.g. 1centiAmp (cA) by which measurements can be taken. Therefore, these range of values are inherently preset as they are the values by which the manufacturer/user has determined/designed the detector can be used. So, by measuring for the presence of current across the detector, there is inherently that preset current being compared. Furthermore, as seen in Figs. 2 & 3, the current can be seen to be compared to either the same preset value set by the detector’s manufacturer, or another value entirely when that current is compared to determine whether the device is cradled or not. If e.g. 204 of Fig. 2 means that the detector is unable to detect current above the manufacturer’s preset lower limit 
As a terminal disclaimer has been filed, the Double Patenting Rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (USPGPN 20150180244) in view of Cannon et al (USPN 6445936) and Kim et al (USPGPN 20150236528) 
Independent Claim 1, Jung teaches a charging method (method shown in Figs. 8-11) comprising: detecting a charging current supplied from a power supply device (Fig. 3 demonstrates adaptor 110) to a terminal (terminal is 217 shown in Fig. 3, which is shown by Fig. 2 to be inside 100, which is described in ¶[31] to include mobile phone, etc.; detection of charging current see Fig. 10 step 1004 describes receiving both the voltage and current of the mode from the mobile terminal, Figs. 8 & 9 describes the handshaking communication of the voltage and current, while ¶[78] describes first indication/signal for voltage and second indication/signal for current); activating a charging communication process when the type of the power supply device has been recognized (¶'s [46-49]); conducting a handshake communication between the power supply device and the terminal to determine to charge the terminal in a quick charging mode (¶'s [48, 49, 51] describes quick charging detection, while ¶'s [61-63] and Fig. 5 makes it clear that quick charge communication involves both signal from "master", i.e. power adapter, and "slave" i.e. electronic device, called a handshake); conducting a handshake 
Jung fails to explicitly teach when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal; determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold.
Kim teaches when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal (see esp. ¶[130] with respect to Figs. 6-12, which describes “when the current charging mode is the highest charging mode, (i.e., the most current that the computing system 200 or the external device 300 supports is supplied), the charging mode may be maintained as is. If the current charging mode is not the highest charging mode, the process proceeds to a process G to change the charging mode to a higher charging mode.”; as seen in Figs. 1-3, the external device 300 is the equivalent to the applicant’s terminal; the examiner notes that the applicant can advance prosecution by stating that it immediately 
It would have been obvious to a person having ordinary skill in the art to modify Jung with Kim to provide improved safety and efficiency, and reduced charging time.
Jung is silent to determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold 
Cannon teaches determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold (see Figs. 2 & 3, which Fig. 2 describes the system from the device being charged [i.e. terminal] while Fig. 3 describes the system from the base [i.e. power supply/adapter], with 202/402 & 204/404 being the charge current being determined at the threshold [Col 6 L1-31 & Col 7 L35-65], while 208/408 describes the predetermined time period, e.g. 1 second [Col 6 L31-36 & Col 7 L66 to Col 8 L4]). One having ordinary skill in the art understands that by having a periodical detection algorithm, 
It would have been obvious to one of ordinary skill in the art to modify Jung in view of Kim with Cannon to provide improved power efficiency through reduced power usage.
Independent Claim 10, Jung teaches a power supply device (Fig. 3 demonstrates adaptor/power supply 110) comprising: at least one processor (USB controller 325); and a non-transitory computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein which, when executed by the at least one processor, causes the at least one processor (obvious to one having ordinary skill in the art this memory is used with processor 325) to: detect a charging current supplied from the power supply device to a terminal ((terminal is 217 shown in Fig. 3, which is shown by Fig. 2 to be inside 100, which is described in ¶[31] to include mobile phone, etc.; detection of charging current see Fig. 10 step 1004 describes receiving both the voltage and current of the mode from the mobile terminal, Figs. 8 & 9 describes the handshaking communication of the voltage and current, while ¶[78] describes first indication/signal for voltage and second indication/signal for current); activating a charging communication process when the type of the power supply device has been recognized (¶'s [46-49]); conducting a handshake communication between the power supply device and the terminal to determine to charge the terminal in a quick charging mode (¶'s [48, 49, 51] describes quick charging detection, while ¶'s [61-63] and Fig. 5 makes it clear that quick charge communication involves both signal from "master", i.e. power adapter, and "slave" i.e. electronic device, called a handshake); conducting a handshake communication between the power supply device and the terminal to determine adjust an output voltage and an output current of the power supply device (Fig. 10 step 1004 describes receiving both the voltage and current of the mode 
Jung fails to explicitly teach when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal; determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold.
Kim teaches when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal (see esp. ¶[130] with respect to Figs. 6-12, which describes “when the current charging mode is the highest charging mode, (i.e., the most current that the computing system 200 or the external device 300 supports is supplied), the charging mode may be maintained as is. If the current charging mode is not the highest charging mode, the process proceeds to a process G to change the charging mode to a higher charging mode.”; as seen in Figs. 1-3, the external device 300 is the equivalent to the applicant’s terminal; the examiner notes that the applicant can advance prosecution by stating that it immediately becomes corresponding to the maximum supported by the terminal [or the first charging current provided is the maximum supported by the terminal, as it appears that Kim’s is more of a several step process to become that way). Kim teaches that by charging at the highest charging current 
It would have been obvious to a person having ordinary skill in the art to modify Jung with Kim to provide improved safety and efficiency, and reduced charging time.
Jung is silent to determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold 
Cannon teaches determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold (see Figs. 2 & 3, which Fig. 2 describes the system from the device being charged [i.e. terminal] while Fig. 3 describes the system from the base [i.e. power supply/adapter], with 202/402 & 204/404 being the charge current being determined at the threshold [Col 6 L1-31 & Col 7 L35-65], while 208/408 describes the predetermined time period, e.g. 1 second [Col 6 L31-36 & Col 7 L66 to Col 8 L4]). One having ordinary skill in the art understands that by having a periodical detection algorithm, rather than a continuous operation, it serves to reduce the power usage as power is used only every predetermined period, as described by Cannon (Col 9 L15-24 & L56-69, Col 7 L24-35).
It would have been obvious to one of ordinary skill in the art to modify Jung in view of Kim with Cannon to provide improved power efficiency through reduced power usage.
Claim 16, Jung teaches a terminal (terminal is 217 shown in Fig. 3, which is shown by Fig. 2 to be inside 100, which is described in ¶[31] to include mobile phone, etc.;) comprising: at least one processor (365, 201); and a non-transitory computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein which, when executed by the at least one processor, causes the at least one processor (obvious to one having ordinary skill in the art this memory is used with processor 365/201) to: conduct a handshake communication (detection of charging current see Fig. 10 step 1004 describes receiving both the voltage and current of the mode from the mobile terminal, Figs. 8 & 9 describes the handshaking communication of the voltage and current, while ¶[78] describes first indication/signal for voltage and second indication/signal for current) between the power supply device (Fig. 3 demonstrates adaptor 110) and the terminal (terminal is 217 shown in Fig. 3, which is shown by Fig. 2 to be inside 100, which is described in ¶[31] to include mobile phone, etc.) to determine to charge the terminal in a charging mode upon activation of a charging communication process (¶'s [46-49, 51] describes quick charging detection, while ¶'s [61-63] and Fig. 5 makes it clear that quick charge communication involves both signal from "master", i.e. power adapter, and "slave" i.e. electronic device, called a handshake); quick charging mode (¶'s [48, 49, 51] describes quick charging detection, while ¶'s [61-63] and Fig. 5 makes it clear that quick charge communication involves both signal from "master", i.e. power adapter, and "slave" i.e. electronic device, called a handshake); conducting a handshake communication between the power supply device and the terminal to determine adjust an output voltage and an output current of the power supply device (Fig. 10 step 1004 describes receiving both the voltage and current of the mode from the mobile terminal, Figs. 8 & 9 describes the handshaking communication of the voltage and current, while ¶[78] describes first indication/signal for voltage and second 
Jung fails to explicitly teach when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal; determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold.
Kim teaches when charging in the quick charging mode, to make the output current be corresponding to a maximum supported by the terminal (see esp. ¶[130] with respect to Figs. 6-12, which describes “when the current charging mode is the highest charging mode, (i.e., the most current that the computing system 200 or the external device 300 supports is supplied), the charging mode may be maintained as is. If the current charging mode is not the highest charging mode, the process proceeds to a process G to change the charging mode to a higher charging mode.”; as seen in Figs. 1-3, the external device 300 is the equivalent to the applicant’s terminal; the examiner notes that the applicant can advance prosecution by stating that it immediately becomes corresponding to the maximum supported by the terminal [or the first charging current provided is the maximum supported by the terminal, as it appears that Kim’s is more of a several step process to become that way). Kim teaches that by charging at the highest charging current supported by the terminal, it serves to reduce the charging time (¶’s [05, 08, 51, 179]), while, by determining to check that it is supported by the terminal (and now outside of its limits), it serves 
It would have been obvious to a person having ordinary skill in the art to modify Jung with Kim to provide improved safety and efficiency, and reduced charging time.
Jung is silent to determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold 
Cannon teaches determining that a type of the power supply device has been recognized when within a preset time period the charging current supplied from the power supply device to the terminal is greater than or equals to a preset current threshold (see Figs. 2 & 3, which Fig. 2 describes the system from the device being charged [i.e. terminal] while Fig. 3 describes the system from the base [i.e. power supply/adapter], with 202/402 & 204/404 being the charge current being determined at the threshold [Col 6 L1-31 & Col 7 L35-65], while 208/408 describes the predetermined time period, e.g. 1 second [Col 6 L31-36 & Col 7 L66 to Col 8 L4]). One having ordinary skill in the art understands that by having a periodical detection algorithm, rather than a continuous operation, it serves to reduce the power usage as power is used only every predetermined period, as described by Cannon (Col 9 L15-24 & L56-69, Col 7 L24-35).
It would have been obvious to one of ordinary skill in the art to modify Jung in view of Kim with Cannon to provide improved power efficiency through reduced power usage.
Dependent Claims 2, 11, and 17, Jung teaches conducting the handshake communication between the power supply device and the terminal to determine to charge the terminal in the 
Dependent Claim 7, Jung teaches an instruction transmitted to the terminal contains a plurality of bits, wherein during a process of transmitting each of the plurality of bits, a clock interrupt signal is transmitted after transmission of one bit; and a reply instruction received from the terminal contains a plurality of bits, wherein during a process of receiving each of the plurality of bits, one bit is received after transmission of the clock interrupt signal (multiple bits shown in Figs. 5-7, where tables 1 & 2 demonstrate their use for determining the voltage & current, and Fig. 5 & ¶'s [61-63] demonstrate the use of the bits in assisting to determine the quick charging mode).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cannon and Kim, further in view of Hsiao et al (USPGPN 20030005372)
Dependent Claim 8, Jung teaches transmitting multiple bits (see cited sections of Jung above). The examiner notes that the length of the periods of the high and low are design choices and currently are subject to an absence a showing of criticality. Jung teaches 8 bits (601-602, 611-612 of Figs. 6A-6B) and 10 bits length is also a design choice
Jung is silent to an 8-bit data, transmits the 8-bit data to via eight continuous clock periods of the clock signal, level of previous each of the eight continuous clock periods is low 
Hsiao teaches an 8-bit data, transmits the 8-bit data to via eight continuous clock periods of the clock signal, level of previous each of the eight continuous clock periods is low level, and level of latter of each of the eight continuous clock periods is high level; or a 10-bit data the 10-bit data from via ten continuous clock periods of the clock signal, level of previous of each of the ten continuous clock periods is high level, and level of latter of each of the ten continuous clock periods is low level (8 bits with time intervals, 10 bits with time intervals, with 8 high and 8 low, and 10 high and 10 low, Figs. 3-4B; ¶[27]). Hsiao teaches this invention provides improved costs & performance (¶'s[13, 31])
It would have been obvious to a person having ordinary skill in the art to modify Jung in view of Cannon and Kim with Hsiao to provide improved costs and performance.
Claims 4, 6, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cannon and Kim, further in view of Matsumura et al (USPGPN 20160301226)
Dependent Claims 4, 13, and 19, Jung teaches conducting the handshake communication between the power supply device and the terminal to adjust the output voltage of the power supply device comprises: transmitting an instruction to the terminal to query whether current output voltage of the power supply device is proper to be the charging voltage of the charging mode (current output is 0V as only connection is through data lines as the charging has not started yet, see 1004 of Fig. 10 as compared to 1010); receiving a reply instruction from the terminal, the reply instruction being indicative of whether the current output voltage of the power 
Jung is silent to repeating communication over the current voltage.
Matsumura teaches repeating communication over the current voltage (see at least Claims 19 & 20, and Fig. 12, where 1204 describes communication over voltage, 1206, 1210, 1214, 1216, & 1218 do as well). Matsumura teaches this method serves to minimize battery degradation, charge to a higher capacity, and reduce charging time (¶[60])
It would have been obvious to a person having ordinary skill in the art to modify Jung in view of Cannon and Kim with Matsumura to provide reduced batter degradation and charging time, and improved capacity.
Dependent Claims 6 and 15, Jung teaches handshake communication.
Jung is silent to transmitting an instruction to the terminal when charging in a constant current phase to query a current voltage of a battery of the terminal; receiving a reply instruction from the terminal, the reply instruction being indicative of the current voltage of the battery of the terminal; and adjusting the current output current of the power supply device according to the current voltage of the battery.
Matsumura teaches transmitting an instruction to the terminal after entering one of the plurality of constant current phases to query a current voltage of a battery of the terminal; 
It would have been obvious to a person having ordinary skill in the art to modify Jung in view of Cannon and Kim with Matsumura to provide reduced batter degradation and charging time, and improved capacity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859